UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal ended December 31, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:001-54578 WEST END INDIANA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 36-4713616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(765) 962-9587 Securities registered pursuant to Section 12(b) of the Act:None (Title of each class to be registered) (Name of each exchange on which each class is to be registered) Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES oNO x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x There was no outstanding voting common equity of the Registrant as of June 30, 2011.The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on January 11, 2012, the first date of trading in the common stock, was approximately $13.2 million. As of March 28, 2012, there were 1,401,008 issued and outstanding shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE: None WEST END INDIANA BANCSHARES, INC. FORM10-K/A EXPLANATORY NOTE This Amendment No. 1 to the Form 10-K of West End Indiana Bancshares, Inc. is being filed solely to correct a typographical error in the header to the audited financial statements which inadvertently included the words “Dollars in Thousands.” 3 ITEM 8.Financial Statements and Supplementary Data West End Bank, MHC Accountants’ Report and Consolidated Financial Statements December 31, 2011 and 2010 4 West End Bank, MHC As of December 31, 2011 and 2010 and Years Ended December 31, 2011 and 2010 Contents Report of Independent Registered Public Accounting Firm 6 Consolidated Financial Statements Balance Sheets 7 Statements of Income 8 Statements of Equity 9 Statements of Cash Flows 10 Notes to Financial Statements 11 5 201 N. Illinois Street, Suite 700 P.O. Box 44998 Indianapolis, IN 46244-0998 Report of Independent Registered Public Accounting Firm Board of Directors West End Bank, MHC Richmond, Indiana We have audited the accompanying consolidated balance sheets of West End Bank, MHC as of December 31, 2011 and 2010, and the related consolidated statements of income, equity and cash flows for the years then ended.The Company's management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of West End Bank, MHC as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. BKD, LLP Indianapolis, Indiana March 29, 2012 6 West End Bank, MHC Consolidated Balance Sheets December 31, 2011 and 2010 December 31 Assets Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Investment securities available for sale Loans held for sale — Loans, net of allowance for loan losses of$1,904,180 and $1,699,465 at December 31, 2011 and 2010, respectively Premises and equipment Federal Home Loan Bank stock Interest receivable Bank-owned life insurance Foreclosed real estate held for sale Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable Stock conversion proceeds in escrow — Other liabilities Total liabilities Commitments and Contingencies (Note 10) Equity Retained earnings Accumulated other comprehensive income Total equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 7 West End Bank, MHC Consolidated Statements of Income Years Ended December 31, 2011 and 2010 Years Ended December 31 Interest and Dividend Income Loans receivable, including fees $ $ Investment securities Other Total interest income Interest Expense Deposits Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service charges on deposit accounts Loan servicing income, net ) Debit card income Gain on sale of loans Net realized gains on sales of available-for-sale securities Gain on cash surrender value of life insurance Gain (loss) on sale of other assets ) Other income Total other income Other Expense Salaries and employee benefits Net occupancy Data processing fees Professional fees Advertising ATM charges Postage and courier FDIC insurance premiums Other expenses Total other expense Income Before Income Tax Income tax expense Net Income $ $ See Notes to Consolidated Financial Statements 8 West End Bank, MHC Consolidated Statements of Equity Years Ended December 31, 2011 and 2010 Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2010 $ $ $ Comprehensive income Net income Change in unrealized gains on securities, net of reclassification adjustment and tax ) ) Comprehensive income Balance, December 31, 2010 Comprehensive income Net income Change in unrealized gains on securities, net of reclassification adjustment and tax Comprehensive income Balance, December 31, 2011 $ $ $ See Notes to Consolidated Financial Statements 9 West End Bank, MHC Consolidated Statements of Cash Flows Years Ended December 31, 2011 and 2010 Years Ended December 31 Operating Activities Net income $ $ Items not requiring (providing) cash Provision for loan losses Depreciation and amortization Deferred income taxes ) Investment securities amortization, net Investment securities gains ) ) Loans originated for sale ) — Proceeds on loans sold — Gain on loans sold ) ) Net change in Interest receivable ) ) Interest payable ) ) Cash surrender value of life insurance ) ) Prepaid FDIC insurance Other adjustments ) Net cash provided by operating activities Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Proceeds from redemption of FHLB stock Purchases of FHLB stock ) — Proceeds from sale of loans Net change in loans ) ) Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate Other investing activities ) Net cash used in investing activities ) ) Financing Activities Net change in demand deposits, money market, NOW and savings accounts Net change in certificates of deposit ) Proceeds from stock conversion — Repayment of FHLB advances ) ) Proceeds from FHLB advances Net cash provided by financing activities Net Change in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ Additional Cash Flows Information Interest paid $ $ Income tax paid Real estate acquired in settlement of loans Sale and financing of foreclosed real estate See Notes to Consolidated Financial Statements 10 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amountsin Thousands) Note 1: Nature of Operations and Summary of Significant Accounting Policies Nature of Operations West End Bank, MHC (Company) is a federally chartered mutual holding company whose principal activity is the ownership and management of its wholly owned subsidiary.West End Bancshares, Inc., a federally chartered stock holding company, is a wholly owned subsidiary of West End Bank, MHC.West End Bank, S.B (Bank) is a state stock savings bank that is a wholly owned subsidiary of West End Bancshares, Inc.The Bank is primarily engaged in providing a full range of banking and financial services to individual and corporate customers in the areas surrounding Richmond, Indiana.The Bank is subject to competition from other financial institutions.The Bank is subject to the regulation of certain federal and state agencies and undergoes periodic examinations by those regulatory authorities. Principles of Consolidation The consolidated financial statements include the accounts of West End Bank, MHC and its wholly owned subsidiary, West End Bancshares, Inc. and West End Bank, S.B., the wholly owned subsidiary of West End Bancshares, Inc., and West Corp, Inc., the wholly owned subsidiary of West End Bank, S.B.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses and fair values of financial instruments. Cash Equivalents The Company considers all liquid investments with original maturities of six months or less to be cash equivalents.At December31, 2011 and 2010, cash equivalents consisted primarily of interest bearing demand deposits. The Bank is required to maintain reserve funds in cash and/or deposit with the Federal Reserve Bank.The reserve required at December 31, 2011 was $604,000. Pursuant to legislation enacted in 2010, the FDIC will fully insure all noninterest-bearing transaction accounts beginning December31, 2010 through December31, 2012, at all FDIC-insured institutions. 11 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) Effective July 21, 2010, the FDIC’s insurance limits were permanently increased to $250,000.At December31, 2011, the Company’s interest-bearing cash accounts exceeded federally insured limits by approximately $18,700,000.This amount included $17,251,000 held at the Federal Home Loan Bank and $1,449,000 held at the Federal Reserve Bank, which are not federally insured. Investment Securities All of the Bank’s investment securities are classified as “available for sale” and recorded at fair value, with unrealized gains and losses excluded from earnings and reported in other comprehensive income.Purchase premiums and discounts are recognized in interest income using the interest method over the terms of the securities, with the exception of mortgage-backed securities, which are amortized over an estimated average life.Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. For debt securities with fair value below carrying value when the Company does not intend to sell a debt security, and it is more likely than not the Company will not have to sell the security before recovery of its cost basis, it recognizes the credit component of an other-than-temporary impairment of a debt security in earnings and the remaining portion in other comprehensive income.For held-to-maturity debt securities, the amount of an other-than-temporary impairment recorded in other comprehensive income for the noncredit portion of a previous other-than-temporary impairment is amortized prospectively over the remaining life of the security on the basis of the timing of future estimated cash flows of the security. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoffs are reported at their outstanding principal balances adjusted for unearned income, charge-offs, the allowance for loan losses, any unamortized deferred fees or costs on originated loans and unamortized premiums or discounts on purchased loans. For loans amortized at cost, interest income is accrued based on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, as well as premiums and discounts, are deferred and amortized as a level yield adjustment over the respective term of the loan. For all loan classes, the accrual of interest is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection.Past due status is based on contractual terms of the loan.For all loan classes, the entire balance of the loan is considered past due if the minimum payment contractually required to be paid is not received by the contractual due date.For all loan classes, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. Consistent with regulatory guidance, charge-offs on all loan segments are taken when specific loans, or portions thereof, are considered uncollectible.The Company’s policy is to promptly charge these loans off in the period the uncollectible loss is reasonably determined. 12 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) For all loan portfolio segments except residential and consumer loans, the Company promptly charges-off loans, or portions thereof, when available information confirms that specific loans are uncollectible based on information that includes, but is not limited to, (1) the deteriorating financial condition of the borrower, (2) declining collateral values, and/or (3) legal action, including bankruptcy, that impairs the borrower’s ability to adequately meet its obligations. For impaired loans that are considered to be solely collateral dependent, a partial charge-off is recorded when a loss has been confirmed by an updated appraisal or other appropriate valuation of the collateral. The Company charges-off residential and consumer loans, or portions thereof, when the Company reasonably determines the amount of the loss.The Company adheres to timeframes established by applicable regulatory guidance which provides for the charge-down of 1-4 family first and junior lien mortgages to the net realizable value less costs to sell when the loan is 180 days past due, charge-off of unsecured open-end loans when the loan is 180 days past due, and charge down to the net realizable value when other secured loans are 120 days past due.Loans at these respective delinquency thresholds for which the Company can clearly document that the loan is both well-secured and in the process of collection, such that collection will occur regardless of delinquency status, need not be charged off. For all for classes, all interest accrued but not collected for loans that are placed on nonaccrual or charged off are reversed against interest income.The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured.Nonaccrual loans are returned to accrual status when, in the opinion of management, the financial position of the borrower indicates there is no longer any reasonable doubt as to the timely collection of interest or principal.The Company requires a period of satisfactory performance of not less than six months before returning a nonaccrual loan to accrual status. When cash payments are received on impaired loans in each loan class, the Company records the payment as interest income unless collection of the remaining recorded principal amount is doubtful, at which time payments are used to reduce the principal balance of the loan.Troubled debt restructured loans recognize interest income on an accrual basis at the renegotiated rate if the loan is in compliance with the modified terms. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. 13 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) The allowance consists of allocated and general components.The allocated component relates to loans that are classified as impaired.For those loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical charge-off experience by segment.The historical loss experience is determined by portfolio segment and is based on the actual loss history experienced by the Company over the prior three years.Management believes the three year historical loss experience methodology is appropriate in the current economic environment.Other adjustments (qualitative/environmental considerations) for each segment may be added to the allowance for each loan segment after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when duebased on the loan’s current payment status and the borrower’s financial condition including available sources of cash flows.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan-by-loan basis for non-homogenous type loans such as commercial, non-owner residential and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent.For impaired loanswhere the Company utilizes the discounted cash flows to determine the level of impairment, the Company includes the entire change in the present value of cash flows as bad debt expense. Segments of loans with similar risk characteristics are collectively evaluated for impairment based on the segment’s historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans.Accordingly, the Company does not separately identify individual consumer and residential loans for impairment measurements, unless such loans are the subject of a restructuring agreement due to financial difficulties of the borrower. Premises and Equipment Premises and equipment are carried at cost, net of accumulated depreciation.Depreciation is computed using the straight-line method for premises and the declining balance method for equipment based principally on the estimated useful lives of the assets.Maintenance and repairs are expensed as incurred while major additions and improvements are capitalized.Gains and losses on dispositions are included in current operations. 14 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) Federal Home Loan Bank Stock Federal Home Loan Bank stock is a required investment for institutions that are members of the Federal Home Loan Bank system.The required investment in the common stock is based on a predetermined formula. Foreclosed Assets Held for Sale Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis.Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell.Revenue and expenses from operations and changes in the valuation allowance are included in net income or expense from foreclosed assets. Mortgage-Servicing Rights Mortgage-servicing assets are recognized separately when rights are acquired through purchase or through sale of financial assets.Under the servicing assets and liabilities accounting guidance (ASC860-50), servicing rights resulting from the sale or securitization of loans originated by the Company are initially measured at fair value at the date of transfer.The Company has elected to initially and subsequently measure the mortgage-servicing rights for consumer mortgage loans using the fair value method.Under the fair value method, the servicing rights are carried in the balance sheet at fair value and the changes in fair value are reported in earnings in the period in which the changes occur. Fair value is based on market prices for comparable mortgage-servicing contracts, when available, or alternatively, is based on a valuation model that calculates the present value of estimated future net servicing income.The valuation model incorporates assumptions that market participants would use in estimating future net servicing income, such as the cost to service, the discount rate, the custodial earnings rate, an inflation rate, ancillary income, prepayment speeds and default rates and losses.These variables change from quarter to quarter as market conditions and projected interest rates change, and may have an adverse impact on the value of the mortgage-servicing right and may result in a reduction to noninterest income. Servicing fee income is recorded for fees earned for servicing loans.The fees are based on a contractual percentage of the outstanding principal or a fixed amount per loan and are recorded as income when earned.The amortization of mortgage-servicing rights is netted against loan servicing fee income. 15 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) Income Tax The Company accounts for income taxes in accordance with income tax accounting guidance (ASC740, Income Taxes).The income tax accounting guidance results in two components of income tax expense:current and deferred.Current income tax expense reflects taxes to be paid or refunded for the current period by applying the provisions of the enacted tax law to the taxable income or excess of deductions over revenues.The Company determines deferred income taxes using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is based on the tax effects of the differences between the book and tax bases of assets and liabilities, and enacted changes in tax rates and laws are recognized in the period in which they occur.Deferred income tax expense results from changes in deferred tax assets and liabilities between periods.Deferred tax assets are reduced by a valuation allowance if, based on the weight of evidence available, it is more likely than not that some portion or all of a deferred tax asset will not be realized. Uncertain tax positions are recognized if it is more likely than not, based on the technical merits, that the tax position will be realized or sustained upon examination.The term more likely than not means a likelihood of more than 50 percent; the terms examined and upon examination also include resolution of the related appeals or litigation processes, if any.A tax position that meets the more-likely-than-not recognition threshold is initially and subsequently measured as the largest amount of tax benefit that has a greater than 50 percent likelihood of being realized upon settlement with a taxing authority that has full knowledge of all relevant information.The determination of whether or not a tax position has met the more-likely-than-not recognition threshold considers the facts, circumstances and information available at the reporting date and is subject to management’s judgment. The Company recognizes interest and penalties on income taxes as a component of income tax expense. The Company files consolidated income tax returns with its subsidiaries. Comprehensive Income Comprehensive income consists of net income and other comprehensive income, net of applicable income taxes.Other comprehensive income and accumulated other comprehensive income consist entirely of unrealized appreciation (depreciation) on available-for-sale securities. Current Economic Conditions The current protracted economic decline continues to present financial institutions with difficult circumstances and challenges, which in some cases have resulted in large and unanticipated declines in the fair values of investments and other assets, constraints on liquidity and capital and significant credit quality problems, including severe volatility in the valuation of real estate and other collateral supporting loans. 16 West End Bank, MHC Notes to Consolidated Financial Statements December 31, 2011 and 2010 (Table Amounts in Thousands) At December 31, 2011, the Company held $30,295,000 in loans secured by commercial real estate, including loans secured by multi-family properties.Due to national, state and local economic conditions, values for commercial and development real estate have declined significantly, and the market for these properties is depressed. December 31, 2011, the Company held $44,324,000 in indirect consumer loans. The accompanying consolidated financial statements have been prepared using values and information currently available to the Company. Given the volatility of current economic conditions, the values of assets and liabilities recorded in the consolidated financial statements could change rapidly, resulting in material future adjustments in asset values, the allowance for loan losses and capital that could negatively impact the Company’s ability to meet regulatory capital requirements and maintain sufficient liquidity. Reclassifications Certain reclassifications have been made to the 2010 financial statements to conform to the 2011 financial statement presentation.These reclassifications had no effect on net income. Note 2: Securities The amortized cost and approximate fair values of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Approximate Fair Value Available for sale Municipal bonds $ $
